Citation Nr: 1000543	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-22 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than September 14, 
2007, for the grant of service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 
1969.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO), which granted service connection for 
PTSD, evaluated as 70 percent disabling, effective September 
14, 2007.

The Veteran has also raised an inextricably intertwined issue 
that has not been addressed by the agency of original 
jurisdiction.  During a March 2009 hearing before the 
undersigned Veterans Law Judge, the Veteran raised the issue 
of clear and unmistakable error (CUE) in a September 15, 
2003, rating decision that denied service connection for 
PTSD.  This matter is inextricably intertwined with the 
earlier effective date claim on appeal.  As such, these 
matters must be addressed together on remand.  Harris v. 
Derwinski, 1. Vet. App. 180 (1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of the appeal, the Veteran has generally 
contended that the effective date for the grant of service 
connection for PTSD should be March 18, 2003, the date of 
receipt of a claim for PTSD that was denied by a September 
2003 rating decision.  

During the March 2009 hearing, the Veteran specifically 
raised the issue of CUE in the September 15, 2003, rating 
decision that denied service connection for PTSD.  The 
specified error is that VA failed to consider records from a 
Vet Center.  The Veteran's representative pointed out that 
the Veteran had informed the RO of those records during a 
December 2004 personal hearing.  The March 2005 statement of 
the case conceded that the RO had not obtained those records.

The Veteran's CUE claim has not been addressed by the RO, and 
is therefore not yet before the Board on appeal.  The Board 
finds that the Veteran's claim for an earlier effective date 
and his claim with regard to CUE in the September 15, 2003, 
rating decision are inextricably intertwined, since they both 
concern the September 2003 rating decision.  Therefore the 
issue of an earlier effective date must be held in abeyance 
and remanded to the RO to be addressed after initial 
adjudication of the CUE claim.  See Harris, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the issue 
of CUE in the September 15, 2003, 
rating decision which denied 
entitlement to service connection for 
PTSD.  

2.  After completion of the above, the 
RO should review the record and 
readjudicate the issue of entitlement 
to an effective date earlier than 
September 14, 2007, for the grant of 
service connection for PTSD.  The 
Veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


